Citation Nr: 0740363	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  03-32 273A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
hypertension.

2.  Entitlement to a rating in excess of 30 percent for 
asthma.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to July 
1980.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which, in pertinent part, denied 
entitlement to increased ratings for the above conditions.  

The veteran's appeal was previously before the Board in April 
2005, at which time the Board remanded the case for further 
action by the originating agency.  While the case was in 
remand status, the issues of entitlement to a total 
disability rating based on individual unemployability (TDIU) 
and entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile and adaptive 
equipment were granted.  Therefore, they are no longer before 
the Board.  In addition, in a February 2006 rating decision, 
an increased disability evaluation of 30 percent was granted 
for the veteran's asthma, effective from the date his claim 
was received, September 23, 1997.  A veteran is generally 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35 (1993).  Therefore, the claim for an increased 
evaluation for asthma remains before the Board.


FINDINGS OF FACT

1.  The veteran's diastolic blood pressure readings have all 
been below 110 and his systolic blood pressure readings have 
all been below 200.

2.  The veteran's asthma is currently manifested by 
symptomatology requiring daily inhalational therapy; FEV1 and 
FEV1/FVC are greater than 55 percent, and the veteran has not 
required steroid therapy.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (1997); 38 
C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101 (2007).

2.  The criteria for a rating in excess of 30 percent for 
asthma have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.97, Diagnostic Code 6602 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a letter issued in June 2005, subsequent to the initial 
adjudication of the claims, the Appeals Management Center 
notified the veteran of the evidence needed to substantiate 
his claims for increased ratings.  The letter also satisfied 
the second and third elements of the duty to notify by 
informing the veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

With respect to the fourth element of VCAA notice, the June 
2005 VCAA letter contained a notation that the veteran should 
submit any evidence in his possession pertinent to the claims 
on appeal.

The timing deficiency in this letter was cured by 
readjudication of the claims in a February 2006 supplemental 
statement of the case.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

The veteran was notified of the first three elements of the 
Dingess notice by the June 2005 letter, and of the rating 
element.  He received information regarding the effective 
date element and additional information regarding the rating 
elements of his claims in March 2006, but there was a timing 
deficiency in this letter that was not cured by 
readjudication.  The veteran responded to this letter by 
saying he had no additional evidence to submit.  Since the 
claims are being denied, no disability rating or effective 
date will be assigned.  Therefore, the veteran is not 
prejudiced by the delayed notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  Additionally, 
the veteran was provided proper VA examinations in response 
for his claims for increased ratings.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

General Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).

Factual Background

Service connection for the veteran's hypertension and asthma 
was granted in an August 1981 rating decision.  A 10 percent 
rating was assigned for hypertension and a noncompensable 
rating was assigned for asthma, both effective August 1, 
1980.  In a July 2003 rating decision, an increased 
evaluation of 10 percent was granted for asthma, effective 
July 12, 2002.  As noted above, in a February 2006 rating 
decision, the current 30 percent evaluation for asthma was 
assigned, effective September 23, 1997, the date the 
veteran's claims for increased ratings were found to have 
been received.  

In response to his claims for increased ratings, the veteran 
was provided VA examinations in July 1998.  With respect to 
his hypertension, he reported that his blood pressure tended 
to run a little high and that he had been taking medication 
to control it for 10 years.  Systolic and diastolic blood 
pressure readings were 174/94, 180/102, and 180/100.  
Cardiovascular examination was normal.  The diagnosis was 
poorly controlled hypertension, secondary to the veteran's 
poor compliance.  

Respiratory examination showed an enlarged cardiac silhouette 
without evidence of acute pulmonary process by X-ray.  A 
pulmonary function test (PFT) indicated FEV1 of 73 percent 
predicted and FVC of 74 percent predicted.  Following four 
puffs of Albuterol, FVC was 86 predicted and FEV1 was 85 
percent predicted.  The examiner found that this indicated 
reactive airways disease of significant proportions that 
would require preventative treatment.  

Outpatient treatment records from the VA Medical Center 
(VAMC) show that in October 1998 the veteran's systolic blood 
pressure was found to range from 130 to 156 and his diastolic 
blood pressure was found to range from 65 to 80.  In August 
1999 his blood pressure was 152/85 and a PFT showed FEV1 was 
84 percent predicted.  Almost three years later in April 
2002, the veteran's EKG was normal and his blood pressure was 
138/73.  

The veteran was provided additional VA examinations in April 
2003.  He reported that he had never been hospitalized for 
his hypertension and that he saw his physician every three 
months.  He watched his diet and reported no cardiac, renal, 
or cerebrovascular complications.  

The veteran also stated that his he had never been 
hospitalized or needed oxygen or steroids for his asthma.  He 
required two puffs of his medication per day, and would 
wheeze several times a week triggered by odors, pollen, 
perfumes, and various chemical exposures.  Blood pressure 
measurements were 159/77, 157/80, and 150/89.  Lungs were 
clear to auscultation and percussion, and the cardiac 
examination was normal.  Breathing was normal and the veteran 
did not use any accessory muscles for respiration.  EKG 
showed a normal sinus rhythm with nonspecific ST and T wave 
changes.  PFT showed FEV1 of 100 percent predicted pre-
bronchial dilator and 104 percent predicted post-bronchial 
dilator.  

FEV1/FVC was 97 predicted both pre-bronchial dilator and 
post-bronchial dilator.  The diagnoses were asthma and 
hypertension with glaucoma and erectile dysfunction.

Additional treatment records from the veteran's private 
physician show that his blood pressure readings in April 2003 
were 140/76 and a month later in May 2003 they were 130/74.  
VAMC records showed blood pressure readings of 157/70 in July 
2003 and 154/83 in February 2005.  

Hypertension

During the period of this claim, the criteria for evaluating 
hypertension were revised, effective January 12, 1998.

Under the former criteria, a 10 percent evaluation is 
warranted if diastolic pressure is predominantly 100 or more 
or if continuous medication is required for control of 
hypertension and there is a history of diastolic blood 
pressure predominantly 100 or more.  A 20 percent rating is 
authorized if diastolic pressure is predominantly 110 more 
and there are definite symptoms.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1997).  

Under the criteria which became effective January 12, 1998, a 
10 percent rating is applicable for hypertensive vascular 
disease if diastolic pressure is predominantly 100 or more, 
systolic pressure is predominantly 160 or more, or there is a 
history of diastolic pressure of predominantly 100 or more 
and continuous medication is required for control blood 
pressure.  A 20 percent is warranted if diastolic pressure is 
predominantly 110 or more or systolic pressure is 
predominantly 200 or more.  38 C.F.R. § 4.104, Code 7101 
(2007).  

The medical evidence of record shows that the veteran's 
hypertension does not warrant more than a 10 percent rating 
under the former or the current criteria.  While the veteran 
has required medication to control his hypertension, his 
highest diastolic reading was 102 at his July 1998 VA 
examination and his highest systolic reading was 180, also 
taken at the veteran's July 1998 VA examination.  In fact, 
during the entire appeal period, the veteran's diastolic 
readings were all well below 110 and his systolic readings 
were all well below 200 as required for a 20 percent 
evaluation under the former and current criteria for rating 
hypertension.  In addition, while the former criteria allows 
for a 20 percent rating for definite symptoms of 
hypertension, at the veteran's most recent VA examination in 
April 2003, he reported having no cardiac, renal, or 
cerebrovascular complications.  Thus, it is clear that the 
veteran's hypertension does not warrant a rating in excess of 
10 percent.  

Because there was no period since September 23, 1996 (the 
year before his claim) when the criteria for a higher rating 
were met, staged ratings are not warranted.  Hart.

Asthma

Under Diagnostic Code 6602 for rating asthma, a 30 percent 
rating requires FEV-1 of 56 to 70 percent predicted; FEV-
1/FVC of 56 to 70 percent; or the requirement of daily 
inhalational or oral bronchodilator therapy; or the 
requirement of inhalational anti-inflammatory medication.  To 
warrant a 60 percent rating, the evidence must show FEV-1 of 
40 to 55 percent predicted; FEV-1/FVC of 40 to 55 percent; at 
least monthly visits to a physician for required care of 
exacerbations; or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  
38 C.F.R. § 4.97, Diagnostic Code 6602 (2007).

The evidence of record clearly does not support an increased 
rating for the veteran's asthma.  As noted above, under 
Diagnostic Code 6602, a 60 percent rating is warranted with 
FEV-1 of 40 to 55 percent predicted or FEV-1/FVC of 40 to 55 
percent.  The results of the veteran's pulmonary function 
tests in April July 1998 and April 2003 are well out of that 
range as they measured his FVC, FEV-1 and FEV-1/FVC to be 
above 70 percent predicted.   

In addition, there is no evidence that the veteran has sought 
VA or private treatment once a month for exacerbations of his 
asthma.  Finally, there is no evidence that the veteran has 
undergone treatment of his asthma with systemic 
corticosteroids.  In this regard, the Board notes that the 
veteran specifically denied needing steroids for his asthma 
at his April 2003 VA examination.  Therefore, the Board 
concludes that an increased rating of 60 percent for asthma 
is not warranted. 

There were also no periods since September 1996, when the 
asthma disability met the criteria for an increased 
evaluation.  Hence, staged ratings are not warranted.  Hart.


Extraschedular

Under the provisions of 38 C.F.R. § 3.321(b), in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracical the application of 
regular schedular standards.  Id.  In this case there have 
been no periods of hospitalization for the disabilities at 
issue.  

The veteran is being compensated for the interference with 
employment through the payment of a TDIU, which was made 
effective the date of his claim for increase.  The evidence 
shows that the veteran stopped work due to glaucoma, and 
there has been no allegation or evidence that asthma or 
hypertension caused marked interference with employment.  
Referral for consideration of extraschedular ratings is, 
therefore, not warranted.



ORDER

Entitlement to a rating in excess of 10 percent for 
hypertension is denied.

Entitlement to a rating in excess of 30 percent for asthma is 
denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


